19-11608-mew            Doc 536        Filed 04/28/21 Entered 04/28/21 14:51:36                     Main Document
                                                   Pg 1 of 5



Bradford J. Sandler, Esq.
Shirley S. Cho, Esq.
Beth E. Levine, Esq.
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
Email: bsandler@pszjlaw.com
           scho@pszjlaw.com
           blevine@pszjlaw.com

Counsel to the Plan Administrator


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :                   Chapter 11
                                                               :
                                            1
HSP LIQUIDATION, LLC, et al.,                                  :                   Case No. 19-11608 (MEW)
                                                               :
                                                               :                   Jointly Administered
                  Debtors.                                     :
---------------------------------------------------------------x

                  CERTIFICATION OF NO OBJECTION REGARDING
                PLAN ADMINISTRATOR’S MOTION FOR ENTRY OF AN
           ORDER EXTENDING THE PERIOD TO FILE OBJECTIONS TO CLAIMS

                    Pursuant to 28 U.S.C. § 1746 and Rule 9075-2 of the Local Bankruptcy Rules for

the Southern District of New York (the “Local Rules”) the undersigned hereby certifies as

follows:

           1.       On April 8, 2021, counsel to Drivetrain, LLC, in its capacity as the plan

administrator (“Plan Administrator”) filed the Plan Administrator’s Motion for Entry of an

Order Further Extending the Period to File Objections to Claims [Docket No. 533] (the

1
    The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
     Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
     (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
     Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).


DOCS_SF:102381.4
19-11608-mew          Doc 536     Filed 04/28/21 Entered 04/28/21 14:51:36             Main Document
                                              Pg 2 of 5




“Motion”) with the United States Bankruptcy Court for the Southern District of New York (the

“Court”).

        2.         The deadline for parties to object or file responses to the Motion was set for April

22, 2021, at 4:00 p.m., prevailing Eastern Time (the “Objection Deadline”). The Local Rules

provide that a motion may be granted without a hearing, provided that, after the passage of the

objection deadline, the movant submits a proposed order granting the motion to the Court along

with a certificate that no objection or other response has been filed or served.

        3.         More than forty-eight hours since the Objection Deadline has now passed and, to

the best of my knowledge, no objections to the Motion have been filed with the Court on the

docket of these chapter 11 cases or served on counsel to the Plan Administrator.

        4.         Accordingly, the Plan Administrator respectfully requests entry of the order,

attached hereto as Exhibit A, at the Court’s earliest convenience. If not entered prior to the

hearing, the Plan Administrator will seek entry of the order at the hearing scheduled for April 29,

2021, at 10:00 a.m., prevailing Eastern Time, before the Honorable Michael E. Wiles, United

States Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New York,

One Bowling Green, Courtroom No. 617, New York, New York 10004-1408.

Dated: April 28, 2021
                                                 /s/ Beth E. Levine
                                                 Bradford J. Sandler, Esq.
                                                 Shirley S. Cho, Esq.
                                                 Beth E. Levine, Esq.
                                                 PACHULSKI STANG ZIEHL & JONES LLP
                                                 780 Third Avenue, 34th Floor
                                                 New York, NY 10017
                                                 Telephone: (212) 561-7700
                                                 Facsimile: (212) 561-7777

                                                 Counsel to the Plan Administrator
                                                     1
DOCS_SF:102381.4
19-11608-mew       Doc 536   Filed 04/28/21 Entered 04/28/21 14:51:36   Main Document
                                         Pg 3 of 5



                                     EXHIBIT A


                                         Order




DOCS_SF:102381.4
19-11608-mew            Doc 536        Filed 04/28/21 Entered 04/28/21 14:51:36                     Main Document
                                                   Pg 4 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :                   Chapter 11
                                                               :
HSP LIQUIDATION, LLC, et al.,1                                 :                   Case No. 19-11608 (MEW)
                                                               :
                                                               :                   Jointly Administered
                  Debtors.                                     :
---------------------------------------------------------------x

                                ORDER FURTHER EXTENDING
                         THE PERIODS TO FILE OBJECTIONS TO CLAIMS

           Upon the motion (the “Motion”)2 of the Plan Administrator, on behalf of the Post-

Effective Date Debtors, for entry of an order (this “Order”), pursuant to sections 105(a) and

1142(b) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9006(b) of the

Federal Rules of Bankruptcy Procedure to further extend the Administrative Claims Objection

Bar Date and extend the Claims Objection Bar Date, as more fully described in the Motion; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of New York, dated January 31, 2012; and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that the

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the Plan Administrator’s notice of the Motion and

opportunity for a hearing thereon were appropriate under the circumstances and no other notice

need be provided; and this Court having reviewed the Motion; and this Court having determined


1
    The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
     Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
     (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
     Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


DOCS_SF:102381.4
19-11608-mew          Doc 536     Filed 04/28/21 Entered 04/28/21 14:51:36             Main Document
                                              Pg 5 of 5



that the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.         The Motion is granted as set forth herein.

        2.         The Claims Objection Deadlines are extended to and including November 1,

2021.

        3.         This Order is without prejudice to the Plan Administrator’s right to request further

extension(s) of the Claims Objection Deadlines.

        4.         The Plan Administrator is authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

        5.         This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

New York, New York
Dated: ________________, 2021

                                                 THE HONORABLE MICHAEL E. WILES
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                     2
DOCS_SF:102381.4
